





exhibit 10.13


The Hertz Corporation
999 Vanderbilt Beach Road
Naples, FL 34108
October 20, 2015
Barbara L. Brasier


Dear Barbara:
I am very pleased to confirm our offer of employment for the position of Chief
Financial Officer of the Hertz Equipment Rental Company (“HERC”). This position
will report directly to Larry Silber, Chief Executive Officer of HERC and will
be based out of our Bonita Springs, FL location. Your start date is expected to
be on or about November 9, 2015.
Your base salary, paid on a bi-weekly basis, will be $18,653.85, which equates
to an annualized salary of $485,000. This offer is contingent upon verification
of your education, previous employment, satisfactory references, passing the
drug test and criminal background check, presentation of legally required
documentation establishing your right to work in the United States, including
compliance with Federal immigration employment law requirements, and agreement
to enter into and signing an Employee Confidentiality & Non-Competition
Agreement (the “Non­Competition Agreement”).
You are eligible to participate in the Hertz Incentive Plan for 2015, which
provides for a target payment of 70% of your eligible earnings. Your
participation for 2015 will be pro-rated based on length of service during the
performance period. Actual payout is contingent upon the Company’s financial
performance, your performance and your start date. Hertz retains the right and
sole discretion to amend, modify or rescind such plan at any time and for any
reason.
In addition you will receive a one-time sign on bonus of $400,000.00, less
applicable taxes, payable on the first payroll date after 30 days of employment.
Should you voluntarily resign from your employment or are terminated for Cause
(as defined below): (i) within 12 months of your employment start date, you
agree to repay the net after-tax amount of the sign on bonus of $400,000.00 to
HERC, within 30 days of your last day of employment, and (ii) after 12 months of
your employment start date but prior to 24 months of your employment start date,
you agree to repay 50% of the net after-tax amount of the sign-on bonus of
$400,000.00 to HERC within 30 days of your last day of employment.
In consideration of amounts that you will forfeit with your current employer,
you will be awarded a time-vesting restricted stock unit grant in the face
amount of $500,000. Upon spin, this grant will be converted into equity awards
of the Hertz Equipment Rental Company. These awards will be granted at the fair
market value on the grant date and will vest ratably over a three year period
assuming continued employment. Following your commencement of employment, the
grant date will be established during the next open window. You will be eligible
for an annual equity grant in 2016 and beyond. Your target annual equity grant
will be $700,000.
Generally, equity grants are subject to approval by the Compensation Committee
of the Hertz Board of Directors and are subject to its sole and exclusive
discretion for all key executives and key


1

--------------------------------------------------------------------------------





employees. Generally awards are based upon, or denominated as, a dollar value
and may be all or partially granted in the form of Restricted Stock Units,
Performance-based Restricted Stock Units, and stock options and are subject to
the Committee’s sole and exclusive discretion. Grants are made in accordance
with the Company’s Equity Grant Policy.
You will be eligible for service vehicle privileges in this role. This privilege
provides for the use of a Hertz service vehicle for personal and professional
use. The service vehicle use policy will be reviewed with you upon commencement
of your employment. You will be eligible for 20 days of vacation per the terms
and conditions of The Hertz Corporation vacation policy.
You are eligible for relocation assistance according to the terms and conditions
of Hertz’s Employee Relocation Policy. The Company will provide reimbursement
for expenses related to the sale and purchase of your primary home, temporary
housing for eight (8) weeks in addition to movement of your household goods
through a vendor selected by the Company. All relocation expenses are expected
to be reasonable and customary for the area and are subject to pre-approval by
the Company. This assistance will be available for twelve (12) months following
the initiation of your relocation; the initiation of your relocation shall be as
enacted by you sometime within the 24 months following your start date. Please
note that if you voluntarily leave the employment of Hertz during the 12 months
immediately following your start date or within 12 months of initiating your
relocation (whichever is later), you will be required to reimburse the Company
for the entire amount of the expenditures regarding your relocation. The terms
and conditions of the relocation agreement, including but not limited to any
repayment obligations, will be provided for in a separate relocation agreement
upon acceptance and initiation of the relocation. Prior to the initiation of the
relocation as well as receiving any relocation reimbursement, you will be
required to execute a separate relocation agreement.
Hertz provides you the opportunity to participate in a comprehensive employee
benefits program. On the first day of the month following your sixty days of
employment, you are eligible to enroll in the Hertz Custom Benefit Program.
This benefits program offers you numerous coverage options for:
Ÿ Medical
Ÿ Accidental Death and Dismemberment
Ÿ Dental
Ÿ Long Term Disability
Ÿ Vision
Ÿ Dependent Care Flexible Spending Account
Ÿ Life Insurance
Ÿ Health Care Flexible Spending Account
Ÿ Dependent Life Insurance
 



Until you become eligible to participate in the medical, dental and vision
program, the Company will pay your COBRA premiums incurred to continue such
benefits through your current employer.
Additionally, you will be eligible for the Hertz Income Savings Plan (401k)
after you complete one­year of employment. Hertz matches your contributions
(both before-tax and Roth after-tax contributions) dollar for dollar on the
first 3% of your Eligible Compensation you contribute and 50 cents on the dollar
for the next 2% of your Eligible Compensation you contribute. You are always
100% vested in the Company matching contributions and your contributions you
make to the Plan and any related investment earnings.
It is a fundamental term and condition of your employment that you must execute
and deliver to the undersigned the Non-Competition Agreement. It is also a
fundamental term and condition of your employment that:


2

--------------------------------------------------------------------------------





(i)You represent and warrant that you have not and will not disclose any
confidential information or trade secrets that you may have from any third
party, including but not limited to any current or former employer.


(ii)You represent and warrant to the Company and agree that the negotiation,
entering into or performance of your employment with the Company has not
resulted in and must not result in any breach by you of any agreement, duty or
other obligation (including but not limited to a Confidentiality,
Non-Competition and/or Non-Solicitation duty, agreement, or obligation), to any
third party, including but not limited to any current or prior employer.


(iii)You confirm and agree that you must not bring and will not transfer to the
Company or use in the performance of your duties and functions with the Company
any confidential material, documents of information or property, whether
electronic or otherwise, of any third party, including but not limited to any
current or former employer. You agree that you will not remove or possess any
documents of information, whether electronic or otherwise, from such third party
and you will not transfer any such documents or information to the Company at
any time or otherwise use such documents or information in the scope of your
employment with the Company.


(iv)During your employment with the Company you will not engage in any activity
that competes with or adversely affects the Company, nor will you begin to
organize or develop any competing entity (or assist anyone else in doing).


(v)During your employment with the Company you may only serve on one outside
Board without the written consent of the Company.


(vi)You will not disclose at any time (except for business purposes on behalf of
the Company) any confidential or proprietary material of the Company. That
material shall include, but is not limited to, the names and addresses of
customers, customer contacts, contracts, bidding information, business
strategies, pricing information and the Company’s policies and procedures.


(vii)You agree that all documents (paper or electronic) and other information
related in any way to the Company shall be the property of the Company, and will
be returned to the Company upon the end of your employment with the Company.


(viii)You agree that should a court issue injunctive relief to enforce any term
of this Agreement, or if a court (or jury) determine that you breached any
provision of this Agreement, you will reimburse the Company for all attorney’s
fees and costs incurred in enforcing the terms of the Agreement, and you will
also be liable for any other damages or relief permitted by law.


(ix)You agree that any disputes over the above terms shall be governed by
Florida law, shall be resolved in a Florida Court or in a federal Court located
in Florida, and that the terms of this agreement may be enforced by the Company
or its successors or assigns.


The forgoing terms and conditions and representation and warranty will survive
and will continue in full force and effect following the commencement of your
employment with the Company. Should you at any time be in breach of the forgoing
terms and conditions or should the forgoing representation and warranty be
inaccurate or false, it will result in your immediate termination from the
Company. In addition, you agree that you will indemnify and save harmless to the
Company and its directors, officers, employees and agents from any and all
claims and demands incurred by any of them directly or indirectly arising from
any breach of the forgoing terms or conditions or any inaccuracy or
misrepresentation of the forgoing representation and warranty.


3

--------------------------------------------------------------------------------





At times during your employment and thereafter during which you may be subject
to liability for your acts and omissions occurring during your employment, you
will be indemnified and held harmless (including advances of attorney’s fees and
expenses), in a manner consistent with other similarly situated executives. Upon
or just prior to spin, the Company will enter into an indemnification agreement
with you that protects and indemnifies you, provides D & O coverage, and
advances attorney’s fees and expenses on the same basis as the Company provides
such protections to its senior officers.
In the event your position with HERC is eliminated or your employment is
terminated for any reason other than for Cause (as defined below) or your
employment is terminated by you for Good Reason (as defined below), then you
will receive a severance payment equal to one times your annual base salary and
target bonus. Payment of any such severance shall be contingent upon the
execution of a General Release including non-competition and non-disclosure
provisions, which shall be consistent with the Non-Competition Agreement. For
purposes of this letter, “Cause” means your (i) willful and continued failure to
perform substantially your material duties with HERC (other than any such
failure resulting from your incapacity due to physical or mental illness) after
a written demand for substantial performance specifying the manner in which you
have not performed such duties is delivered by the Chief Executive Officer of
HERC to you, (ii) engaging in willful and serious misconduct that is injurious
to the Company or any of its subsidiaries, (iii) one or more acts of fraud or
personal dishonesty resulting in or intended to result in personal enrichment at
the expense of HERC or any of its subsidiaries, (iv) substantial abusive use of
alcohol, drugs or similar substances that, in the sole judgment of HERC, impairs
your job performance, (v) material violation of any material HERC policy that
results in material harm to HERC or any of its subsidiaries or (vi) conviction
of a felony or of any crime (whether or not a felony) involving moral turpitude.
In addition, if your employment is involuntarily terminated for any reason other
than Cause or terminated by you for Good Reason, a portion of each outstanding
equity grant will vest proportional to the number of completed months of service
since each grant was made divided by the total number of months in the vesting
period for each grant. If HERC is sold before being spun and your employment is
involuntarily terminated for any reason other than Cause or terminated by you
for Good Reason, in each case within 24 months of the sale, each outstanding
equity grant will vest fully.
“Good Reason” means, without your written consent:
(1)HERC’s material breach of this letter;
(2)You are no longer serving as a Chief Financial Officer;
(3)You are subjected to a material diminution in duties, reporting requirements
or responsibilities, or you are required to perform duties inconsistent with
your position;
(4)Your primary work location is moved more than 30 miles from its location as
of your start date within 3 years of your start date;
provided that, you may only terminate your employment for Good Reason if (a) you
provide written notice to the company of the existence of any condition included
in the definition of Good Reason on or before the sixtieth (60th) day following
the later of the initial existence of the condition or your first knowledge of
such condition, (b) the company fails to remedy the condition on or before the
thirtieth (30th) day after receiving such notice, and (c) your Separation from
Service (as defined in Treas. Reg. § 1.409A-(h)(1)) due to your resignation
occurs on or before the end of the thirty (30) day period following the period
described in clause (b).
Internal Revenue Code Section 409A - It is intended that this letter will comply
with Internal Revenue Code Section 409A and any regulations and guidelines
issued thereunder (collectively “Section 409A”) to the extent this letter is
subject thereto. This letter shall be interpreted on a basis consistent with
such intent. If any payments or benefits provided to you by the company per this
letter are non-qualified deferred compensation subject to, and not exempt from,
Section 409A (“Subject Payments”), the following provisions shall apply to such
payments and/or benefits:


4

--------------------------------------------------------------------------------





(A)For payments and benefits triggered by termination of employment, reference
to your “termination of employment” (and corollary terms) shall be construed to
refer to “separation from service” from the company (with such phrase determined
under Treas. Reg. Section 1.409A-1(h)).
(B)If you are deemed on the date of your “separation from service” to be a
“specified employee” (within the meaning of Treas. Reg. Section 1.409A-l(i)),
then with regard to any payment that is required to be delayed pursuant to Code
Section 409A(a)(2)(B) the (“Delayed Payments”), such payment shall not be made
prior to the earlier of (i) the expiration of the six (6)­month period measured
from the date of your “separation from service” and (ii) the date of your death.
Any payments other than the Delayed Payments shall be paid in accordance with
normal payment dates specified herein.
(C)If the sixty (60)-day period following a “separation from service” begins in
one calendar year and ends in a second calendar year (a “Crossover 60-Day
Period”) and if there are any Subject Payments due you that are: (i) conditioned
on your signing and not revoking a release of claims and (ii) otherwise due to
be paid during the portion of the Crossover 60-Day Period that falls within the
first year, then such payments will be delayed and paid in a lump sum during the
portion of the Crossover 60-day Period that falls within the second year.
(D)Lump-sum severance payments shall be made, and installment severance payments
initiated, within sixty (60) days following your “separation from service”.
(E)Notwithstanding any other provision of this letter to the contrary, in no
event shall any Subject Payment be subject to offset by any other amount unless
otherwise permitted by Section 409A.
Per Hertz’s standard policy, this letter is not intended nor should it be
considered as an employment contract for a definite or indefinite period of
time. Employment with Hertz is at will, and either you or the Company may
terminate employment at any time, with or without cause.
In addition, by signing this letter, you acknowledge that this letter sets forth
the entire agreement between you and the Company regarding your employment with
the Company, and fully supersedes any prior agreements or understandings,
whether written or oral. The parties acknowledge that, to the extent more
favorable than the terms of an equity award, the equity vesting provisions of
this letter shall govern any equity award granted to you.
Barbara, we are very excited you are considering joining Hertz and look forward
to the opportunity to work with you.
Very truly yours,
/s/ Chris Cunningham
Christian Cunningham
Senior VP, Chief Human Resources Officer



5

--------------------------------------------------------------------------------







ACCEPTANCE
I, Barbara Brasier, have read, understand, and having had the opportunity to
obtain independent legal advice hereby voluntarily accept and agree to the terms
and conditions for employment as outlined in this letter and I agree to do all
things and to execute all documents necessary to give effect to the terms and
conditions of employment as outlined in this letter, including but not limited
to my execution of the Employee Confidentiality & Non-Competition Agreement.
/s/ Barbara Brasier
10-23-2015
Barbara Brasier
Date:
 
 

cc:L Silber
C Cunningham
M. Harrison




6